Citation Nr: 1612831	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  10-36 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen a claim for service connection for tinnitus.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.

REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1958 to February 1960, and on various periods of active duty for training (ACDUTRA) thereafter.

This appeal is before the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In October 2013, the Board remanded the Veteran's appeal with instruction to obtain record of a private December 2008 audiogram which the Veteran was referred to by VA treatment providers and any other outstanding treatment records.  These records were obtained, and the Board is therefore satisfied that the instructions in its remand of October 2013 have been satisfactorily complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Evidence received since the February 2006 final denial includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for bilateral hearing loss, is not cumulative or redundant of the evidence previously of record, and is sufficient to raise a reasonable possibility of substantiating the claim for service connection for bilateral hearing loss.

2.  Evidence received since the February 2006 final denial includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for tinnitus, is not cumulative or redundant of the evidence previously of record, and is sufficient to raise a reasonable possibility of substantiating the claim for service connection for tinnitus.


CONCLUSIONS OF LAW

1.  Evidence received since a final February 2006 rating decision is new and material; therefore, the Veteran's claim of entitlement to service connection for bilateral hearing loss is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.156(a), 20.1103 (2015).

2.  Evidence received since a final February 2006 rating decision is new and material; therefore, the Veteran's claim of entitlement to service connection for tinnitus is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.156(a), 20.1103 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to reopen his claims for service connection for bilateral hearing loss and tinnitus.

VA may reopen a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  "New" evidence is evidence not previously submitted to agency decision makers and "material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether the evidence presented or secured since the prior final disallowance of the claim is new and material, the credibility of the evidence is generally presumed.  Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

VA is required to review for newness and materiality only the evidence submitted by a claimant since the last final disallowance of the claim on any basis, whether a decision on the underlying merits or, a petition to reopen.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).

In Shade v. Shinseki, 24 Vet. App. 100 (2010), the United States Court of Appeals for Veterans Claims (Court) held that § 3.159(c)(4) does not require new and material evidence as to each previously unproven element of a claim for the claim to be reopened and the duty to provide an examination triggered.  In a fact pattern where a prior denial was based on lack of current disability and nexus, the Court found that newly submitted evidence of a current disability was, in concert with evidence already of record establishing an injury in service, new and material and sufficient to reopen the claim and obtain an examination.  

Regardless of any RO determinations that new and material evidence has been submitted to reopen service connection, the Board must still determine whether new and material evidence has been submitted in this matter.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The Veteran's claims were originally denied in a February 2006 rating decision because the evidence did not show a current diagnosis of hearing loss or tinnitus.  He was notified of the decision and of his appellate rights, but he did not appeal.  VA did not receive any evidence within the applicable one year period.  The decision therefore became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156(b).

Because the Veteran's claims were denied due to lack of current disability, new and material evidence of a current disability of hearing loss/tinnitus is sufficient to reopen the claim.  Relevant to this inquiry, for the purposes of applying the laws administered by VA impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

The Veteran applied to have the previously denied claim reopened in August 2009.  The evidence submitted since the February 2006 final denial includes a December 2008 private audiogram, revealing pure tone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
35
50
30
LEFT
40
40
45
60
30

These thresholds qualify as a hearing loss disability under 38 C.F.R. § 3.385.  Furthermore, an October 2013 printout of VA treatment records includes a problem list showing a tinnitus diagnosis.  While there is no indication in these records of when the diagnosis was given, the Board takes this information in conjunction with a November 2013 statement reporting constant tinnitus as sufficient to establish a current tinnitus diagnosis, presuming all credibility.

The Board thus finds that the Veteran has submitted new and material evidence of a current diagnosis of bilateral hearing loss and tinnitus.  Prior to the February 2006 rating decision, the Veteran had submitted no audiometric testing results which qualify as hearing loss under 38 C.F.R. § 3.385, nor any formal diagnosis of tinnitus.  The full extent of the evidence before VA was contained in statements by the Veteran.  The new evidence of current diagnoses is therefore not cumulative.  Presuming the credibility of this evidence, it is sufficiently supportive of the claim to raise a reasonable possibility of substantiating the claim.  The Board finds this evidence new and material, and reopens the Veteran's claim for service connection for bilateral hearing loss and tinnitus.

Because reopening a claim is a full grant of the issue of whether to reopen, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in deciding the issue on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156, 3.159.


ORDER

New and material evidence has been presented, and the claim for service connection for bilateral hearing loss is reopened; the appeal is granted to this extent only.

New and material evidence has been presented, and the claim for service connection for tinnitus is reopened; the appeal is granted to this extent only.


REMAND

The Board finds that a VA examination is necessary to determine the etiology of the Veteran's hearing loss and tinnitus.

VA has a duty to provide a medical examination where there is (1) competent evidence of a current disability or symptoms thereof; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability is associated with service; and (4) insufficient competent medical evidence to decide the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).

As discussed in the decision above reopening the Veteran's claims, there is evidence of current disabilities of hearing loss and tinnitus.  Furthermore, in an August 2005 statement the Veteran reported that his hearing loss and tinnitus resulted from the depressurization of an airplane cabin during a September 1985 flight during a period of ACDUTRA service.  The statement was accompanied by a corroborating statement from a fellow soldier.  Both statements described ear pain and bleeding resulting from the depressurization.  Military records confirm this period of ACDUTRA service, and service treatment records show that in early October 1985 the Veteran reported hearing loss following a plane flight.  The Board thus requires an opinion from a VA examiner to determine the likelihood that this incident as described by the Veteran and in his treatment records caused the hearing loss and tinnitus from which he suffers. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file any additional medical evidence that may have come into existence but has not been associated with the record.  

2.  Schedule the Veteran for a VA examination for his hearing loss and tinnitus.  The claims file must be reviewed by the examiner.  

Following a review of the claims file and any clinical examination results, the examiner should diagnose any hearing loss and tinnitus suffered by the Veteran.  For each disability diagnosed, the examiner should offer an opinion as to whether it is at least as likely as not (i.e. 50 percent probability or more) that such disability is related to service, with specific reference to the September 1985 flight incident described in the Veteran's statements and his service treatment records.     

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  After completing the above, and any other development deemed necessary, readjudicate the appeal.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


